 

EXHIBIT 10.1

STOCK OPTION AGREEMENT

     This Stock Option Agreement (“Option Agreement”) is dated as of September
22, 2002, between Acadiana Bancshares, Inc. (ANA”) and IBERIABANK Corporation
(“IBKC”).

WITNESSETH

     Whereas, the Boards of Directors of ANA and IBKC have approved an Agreement
and Plan of Merger (“Merger Agreement”) dated as of the date hereof pursuant to
which ANA would be merged into IBKC;

     Whereas, as a condition to IBKC’s entry into the Merger Agreement and to
induce such entry, ANA has agreed to grant to IBKC the option set forth herein
to purchase shares of ANA Common Stock;

     Now, Therefore, in consideration of the premises herein contained, the
parties agree as follows:

1. Definitions.

     Capitalized terms defined in the Merger Agreement and used herein shall
have the same meanings as in the Merger Agreement.

2. Grant of Option.

     Subject to the terms and conditions set forth herein, ANA hereby grants to
IBKC an option (“Option”)to purchase up to such number of shares of ANA Common
Stock, at a price of $23.76 per share payable in cash as provided in Section 4
hereof, as shall equal 4.9% of the outstanding shares of ANA Common Stock after
the exercise of the Option; provided, however, that if ANA issues or agrees to
issue any shares of ANA Common Stock (other than as permitted under the Merger
Agreement) at a price less than $23.76 per share (as adjusted pursuant to
Section 6 hereof), the exercise price shall be equal to such lesser price; in no
event, however, shall the number of shares for which the Option is exercisable
exceed 4.9% of ANA’s issued and outstanding Common Stock after the exercise of
the Option.

3. Exercise of Option.

     (a) Unless IBKC shall have breached in any material respect any covenant or
agreement contained in the Merger Agreement and such breach shall not have been
cured after notice from ANA, IBKC may exercise the Option, in whole or part, at
any time or from time to time within six months which period of time shall be
extended pursuant to



--------------------------------------------------------------------------------

Section 10(a)) following the occurrence of a Purchase Event (as defined below);
provided that to the extent the Option shall not have been exercised, it shall
terminate and be of no further force and effect (i) on the Effective Date of the
Merger under the Merger Agreement, or (ii) upon termination of the Merger
Agreement in accordance with the provisions thereof if such termination occurs
before the first Purchase Event to occur, or (iii) the date that is one year
following the termination of the Merger Agreement, if such termination occurs
after the first Purchase Event to occur. Notwithstanding the foregoing, this
Option Agreement shall terminate, and all unexercised rights hereunder will
simultaneously terminate, whether or not a Purchase Event has occurred, upon any
termination of the Merger Agreement (i) under Section 9.1(a) thereof, (ii) by
ANA under Section 9.1(b) thereof, or (iii) by either Party under Section 9.1(h)
thereof.

     (b) As used herein, a "Purchase Event" means any of the following events or
transactions occurring after the date hereof:

          (i) any person (other than IBKC or any IBKC Subsidiary) shall have
commenced a bona fide tender or exchange offer to purchase shares of ANA Common
Stock such that upon consummation of such offer such person would own or control
20% or more of the outstanding shares of ANA Common Stock;

          (ii) ANA or any ANA Subsidiary, without having received IBKC’s prior
written consent, shall have entered into an agreement with any person (other
than IBKC or any IBKC Subsidiary), or any person (other than IBKC or any IBKC
Subsidiary), other than in connection with a transaction to which IBKC has given
its prior written consent, shall have filed an application or notice with the
Federal Reserve Board or any other federal or state regulatory agency for
clearance or approval, and, in cases in which ANA has not consented to and not
cooperated in such filing, such application or notice has been approved to (x)
merge or consolidate, or enter into any similar transaction, with ANA or any ANA
Subsidiary other than with respect to any requirement of divestiture in
connection with the Merger Agreement under the federal banking or antitrust
laws, (y) purchase, lease or otherwise acquire all or substantially all of the
assets of ANA or any ANA Subsidiary other than in the ordinary course of
business of ANA or such ANA Subsidiary, or (z) purchase or otherwise acquire
(including by way of merger, consolidation, share exchange or any similar
transaction) securities representing 20% or more of the voting power of ANA or
any ANA Subsidiary;

          (iii) any person (other than IBKC, any IBKC Subsidiary or the ANA
Subsidiaries in a fiduciary capacity) shall have acquired beneficial ownership
or the right to acquire beneficial ownership of 20% or more of the outstanding
shares of ANA Common Stock or the common stock of any ANA Subsidiary (the term
"beneficial ownership" for purposes of this Option Agreement having the meaning
assigned thereto in Section 13(d) of the 1934 Act and the regulations
thereunder); provided, however, that

2



--------------------------------------------------------------------------------

in calculating the number of shares owned by any person, no shares which were
beneficially owned before the effective date of this Agreement shall be
included;

          (iv) (A) any person (other than IBKC or any IBKC Subsidiary) shall
have made prior to the Shareholder’s Meeting a bona fide proposal to ANA by
public announcement or written communication that is or becomes the subject of
public disclosure to (x) acquire ANA or any ANA Subsidiary by merger,
consolidation, share exchange, purchase of all or substantially all of its
assets or any other similar transaction, or (y) make an offer described in
clause (i) or (ii) above; and (B) either (1) the shareholders of ANA fail to
approve the Merger Agreement or (2) the Merger Agreement is terminated pursuant
to Section 9.1(l) thereof.

          (v) any person shall have solicited proxies in a proxy solicitation
subject to Regulation 14A under the 1934 Act in opposition to approval of the
Merger Agreement by ANA’s shareholders and the shareholders fail to approve the
Merger Agreement; or

          (vi) any transaction of the type referred to in clause (ii) above
shall have been consummated.

If more than one of the transactions giving rise to a Purchase Event under this
Section 3(b) is undertaken or effected, then all such transactions shall give
rise to successive Purchase Events, but the successive nature of such Purchase
Events shall not increase the number of shares of ANA Common Stock as to which
the Option may be exercised. As used in this Option Agreement, "person" shall
have the meanings specified in Sections 3(a)(9) and 13(d)(3) of the 1934 Act.

     (c) If IBKC wishes to exercise the Option, it shall send to ANA a written
notice (the date of which being herein referred to as “Notice Date”) specifying
(i) the total number of shares it will purchase pursuant to such exercise, and
(ii) a place and date not earlier than three business days nor later than 60
business days from the Notice Date for the closing of such purchase (“Closing
Date”); provided that if prior notification to or approval of the Federal
Reserve Board or any other Regulatory Authority is required in connection with
such purchase, IBKC shall promptly file the required notice or application for
approval and shall expeditiously process the same and the period of time that
otherwise would run pursuant to this sentence shall run instead from the date on
which any required notification period has expired or been terminated or such
approval has been obtained and any requisite waiting period shall have passed.

3



--------------------------------------------------------------------------------

4. Payment and Delivery of Certificates.

     (a) At the closing referred to in Section 3 hereof, IBKC shall pay to ANA
the aggregate purchase price for the shares of ANA Common Stock purchased
pursuant to the exercise of the Option in immediately available funds by a wire
transfer to a bank account designated by ANA or by federal funds check if no
account has been designated.

     (b) At such closing, simultaneously with the delivery of cash as provided
in subsection (a), ANA shall deliver to IBKC a certificate or certificates
representing the number of shares of ANA Common Stock purchased by IBKC and IBKC
shall deliver to ANA a letter agreeing that IBKC will not offer to sell or
otherwise dispose of such shares in violation of applicable law or the
provisions of this Option Agreement.

     (c) Certificates for ANA Common Stock delivered at a closing hereunder may
be endorsed with a restrictive legend which shall read substantially as follows:

> “The transfer of the shares represented by this certificate is subject to
> certain provisions of an agreement between the registered holder hereof and
> Acadiana Bancshares, Inc. and to resale restrictions arising under the
> Securities Act of 1933, as amended, a copy of which agreement is on file at
> the principal office of Acadiana Bancshares, Inc. A copy of such agreement
> will be provided to the holder hereof without charge upon receipt by Acadiana
> Bancshares, Inc. of a written request.”

It is understood and agreed that the above legend shall be removed by delivery
of substitute certificate(s) without such legend on the earlier of one year from
the date of exercise or the date IBKC shall have delivered to ANA a copy of a
letter from the staff of the SEC, or an opinion of counsel, in form and
substance reasonably satisfactory to ANA, to the effect that such legend is not
required for purposes of the 1933 Act.

5. Representations.

ANA hereby represents, warrants and covenants to IBKC as follows:

     (a) ANA shall at all times maintain sufficient authorized but unissued
shares of ANA Common Stock so that the Option may be exercised without
authorization of additional shares of ANA Common Stock.

     (b) The shares to be issued upon due exercise, in whole or in part, of the
Option, when paid for as provided herein, will be duly authorized, validly
issued, fully paid and

4



--------------------------------------------------------------------------------

nonassessable and will be delivered free and clear of all claims, liens,
encumbrances and security interests and not subject to any preemptive rights.

     (c) ANA will not, by amendment of its Articles of Incorporation or through
reorganization, consolidation, merger, dissolution or sale of assets, or by any
other voluntary act, avoid or seek to avoid the observance or performance of any
of the covenants, stipulations or conditions to be observed or performed
hereunder by it; and will promptly take all action as may from time to time be
required (including cooperating fully with IBKC in preparing applications or
notices and providing information with respect to regulatory approval) in order
to permit IBKC to exercise the Option and ANA duly and effectively to issue
shares of ANA Common Stock pursuant hereto.

6. Adjustment Upon Changes in Capitalization.

     If ANA should split or combine the ANA Common Stock, or pay a stock
dividend or other stock distribution in ANA Common Stock, or otherwise change
the ANA Common Stock into any other securities, or make any other dividend or
distribution in respect of the ANA Common Stock (other than normal cash
dividends), then the number of shares of ANA Common Stock subject to the Option
shall be adjusted so that, after such issuance, it equals 4.9% of the number of
shares of ANA Common Stock issued and outstanding after giving effect to any
shares subject or issued pursuant to the Option. Nothing contained in this
Section 6 shall be deemed to authorize ANA to breach any provisions of the
Merger Agreement. Whenever the number of shares of ANA Common Stock purchasable
upon exercise hereof is adjusted as provided in this Section 6, the option
exercise price shall be adjusted by multiplying the option exercise price by a
fraction, the numerator of which shall be equal to the number of shares of ANA
Common Stock purchasable prior to the adjustment and the denominator of which
shall be equal to the number of shares of ANA Common Stock purchasable after the
adjustment.

7. Registration Rights.

     ANA shall, if requested by IBKC, as expeditiously as possible file a
registration statement on a form of general use under the 1933 Act if necessary
in order to permit the sale or other disposition of this Option and/or the
shares of ANA Common Stock acquired upon exercise of the Option in accordance
with the intended method of sale or other disposition requested by IBKC. IBKC
shall provide all information reasonably requested by ANA for inclusion in any
registration statement to be filed hereunder. ANA will use its reasonable best
efforts to cause such registration statement first to become effective and then
to remain effective for such period not in excess of 270 days from the day such
registration statement first becomes effective as may be reasonably necessary to
effect such sales or other dispositions. The first registration effected under
this Section 7 shall be at ANA’s expense except for underwriting commissions and
the fees and

5



--------------------------------------------------------------------------------

disbursements of IBKC’s counsel attributable to the registration. A second
registration may be requested hereunder at IBKC’s expense. In no event shall ANA
be required to effect more than two registrations hereunder. If requested by
ANA, in connection with any such registration, IBKC will become a party to any
underwriting agreement relating to the sale of such shares, but only to the
extent of obligating itself in respect of representations, warranties,
indemnities and other agreements customarily included by a selling shareholder
in such underwriting agreements.

8. Certain Puts.

     (a) Upon the occurrence of a Purchase Event that occurs prior to
termination of the Option,

(i) at the request of IBKC, delivered while the Option (in whole or part) is
exercisable, ANA shall repurchase the Option from IBKC at a price equal to (x)
the amount by which (a) the market/offer price (as defined below) exceeds (b)
the Option exercise price, multiplied by (y) the number of shares for which the
Option may then be exercised; and

(ii) at the request from time to time of the owner of shares purchased pursuant
to the Option, delivered while the Option (in whole or part) is exercisable (or,
if it has been fully exercised, would have been exercisable had such exercise
not been made),

ANA shall repurchase such number of the shares issued pursuant to the Option
from the owner as the owner shall designate at a price equal to (x) the
market/offer price multiplied by the number of such shares so designated. The
term “market/offer price” shall mean the highest of (i) the price per share of
ANA Common Stock at which a tender offer or exchange offer therefor has been
made after the date hereof, (ii) the price per share of ANA Common Stock to be
paid by any third party pursuant to any merger, consolidation, share exchange or
other agreement with ANA entered into after the date hereof, (iii) the highest
closing price for shares of ANA Common Stock within the 30-day period
immediately preceding the date IBKC gives notice of the required repurchase of
this Option or the owner gives notice of the required repurchase of shares, as
the case may be, or (iv) in the event of a sale of all or substantially all of
ANA’s assets, the sum of the price paid in such sale for such assets and the
current market value of the remaining assets of ANA as determined by a
nationally recognized investment banking firm selected by the parties (or by an
arbitrator if they cannot agree) divided by the number of shares of ANA Common
Stock outstanding at the time of such sale. In determining the market/offer
price, the value of consideration other than cash shall be determined by a
nationally recognized investment banking firm selected by the parties (or by an
arbitrator if they cannot agree), and such determination shall be conclusive and
binding on all parties.

     (b) IBKC or the owner, as the case may be, may exercise its right to
require ANA to repurchase the Option and any shares pursuant to this Section 8
by surrendering for such

6



--------------------------------------------------------------------------------

purpose to ANA, at its principal office, this Option Agreement or certificates
for the shares, as applicable, accompanied by a written notice or notices
stating that IBKC or the owner, as the case may be, elects to require ANA to
repurchase the Option and/or the shares in accordance with the provisions of
this Section 8. As promptly as practicable, and in any event within five
business days after the surrender of the Option and/or certificates representing
shares and the receipt of such notice or notices relating thereto, ANA shall
deliver or cause to be delivered to IBKC or the owner the applicable repurchase
price therefor or the portion thereof that ANA is not then prohibited from so
delivering under applicable law and regulation or as a consequence of
administrative policy.

     (c) ANA hereby undertakes to use its best efforts to obtain all required
regulatory and legal consents and to file any required notices in order to
accomplish any repurchase contemplated by this Section 8. Nonetheless, to the
extent that ANA is prohibited under applicable law or regulation, or as a
consequence of administrative policy, from repurchasing the Option and/or the
shares in full, ANA shall immediately so notify IBKC and the owner and
thereafter deliver or cause to be delivered, from time to time, the portion of
the repurchase price that it is no longer prohibited from delivering. If ANA at
any time after delivery of a notice of repurchase pursuant to Section 8 is
prohibited under applicable law or regulation, or as a consequence of
administrative policy, from delivering the repurchase price in full (and ANA
hereby undertakes to use its best efforts to obtain all required regulatory and
legal approvals and to file any required notices as promptly as practicable in
order to accomplish such repurchase), IBKC and/or the owner may revoke its
notice of repurchase either in whole or to the extent of the prohibition.

9. Severability.

     If any term, provision, covenant or restriction contained in this Option
Agreement is held by a court or a federal or state regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions and covenants and restrictions contained in this Option
Agreement shall remain in full force and effect, and shall in no way be
affected, impaired or invalidated. If for any reason such court or regulatory
agency determines that the Option will not permit the holder to acquire the full
number of shares of ANA Common Stock provided in Section 2 hereof (as adjusted
pursuant to Section 6 hereof), it is the express intention of ANA to allow the
holder to acquire or to require ANA to repurchase such lesser number of shares
as may be permissible, without any amendment or modification hereof.

10. Miscellaneous.

     (a) Extension. The period for exercise by IBKC and its assignees of any
rights under this Option Agreement shall be extended (i) to the extent necessary
to obtain all

7



--------------------------------------------------------------------------------

regulatory approvals for the exercise of such rights, and for the expiration of
all statutory waiting periods; and (ii) to the extent necessary to avoid
liability under Section 16(b) of the 1934 Act by reason of such exercise.

     (b) Consents. Each of IBKC and ANA will use its best efforts to make all
filings with, and to obtain consents of, all third parties and Regulatory
Authorities necessary to the consummation of the transactions contemplated by
this Option Agreement, including without limitation applying to the Federal
Reserve Board under the Bank Holding Company Act for approval to acquire the
shares issuable hereunder.

     (c) Expenses. Except as otherwise expressly provided herein or in the
Merger Agreement each of the parties hereto shall bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated hereunder, including fees and expenses of its own financial
consultants, investment bankers, accountants and counsel.

     (d) Entire Agreement. Except as otherwise expressly provided herein or in
the Merger Agreement, this Option Agreement contains the entire agreement
between the parties with respect to the transactions contemplated hereunder and
supersedes all prior agreements or understandings with respect thereto, written
or oral. The terms and conditions of this Option Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns. Nothing in this Option Agreement, expressed or implied,
is intended to confer upon any party, other than the parties hereof, and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Option Agreement, except as expressly
provided herein.

     (e) Assignment. Neither of the parties hereto may assign any of its rights
or obligations under this Option Agreement or the Option created hereunder to
any other person, without the express written consent of the other party, except
that if a Purchase Event shall have occurred and be continuing IBKC may assign
in whole or in part its rights and obligations hereunder; provided, however,
that until the date 30 days following the date on which the Federal Reserve
Board approves an application by IBKC under the Bank Holding Company Act to
acquire the shares of ANA Common Stock subject to the Option, IBKC may not
assign its rights under the Option except in (i) a widely dispersed public
distribution, (ii) a private placement in which no one party acquires the rights
to purchase in excess of 2% of the ANA Common Stock, (iii) an assignment to a
single party (e.g., a broker or investment banker) for the purpose of conducting
a widely dispersed public distribution on IBKC's behalf, or (iv) any other
manner approved by the Federal Reserve Board.

8



--------------------------------------------------------------------------------

     (f) Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by overnight express or by registered or certified mail, postage
prepaid, addressed as follows:

If to IBKC:

     IBERIABANK Corporation
     2110 Pinhook Road
     Lafayette, LA 70508-3230
     Attention: Daryl G. Byrd

With a copy to:

     Correro Fishman Haygood Phelps Walmsley & Casteix, L.L.P.
     201 St. Charles Avenue, 46th Floor
     New Orleans, LA 70170-4600
     Attention: Anthony J. Correro, III

If to ANA:

     Acadiana Bancshares, Inc.
     200 W. Congress Street
     Lafayette, LA 70502
     Attention: Gerald Reaux

With a copy to:

     Elias, Matz, Tiernan & Herrick, L.L.P.
     735 15th Street, N.W., 12th Floor
     Washington, D.C. 20005
     Attention: Hugh Wilkinson

A party may change its address for notice purposes by written notice to the
other party hereto.

     (g) Counterparts. This Option Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

     (h) Specific Performance. The parties agree that damages would be an
inadequate remedy for a breach of the provisions of this Option Agreement by
either party hereto

9



--------------------------------------------------------------------------------

and that this Option Agreement may be enforced by either party hereto through
injunctive or other equitable relief.

     (i) Governing Law. This Option Agreement shall be governed by and construed
in accordance with the laws of the State of Louisiana applicable to agreements
made and entirely to be performed within such state, and such federal laws as
may be applicable.

     In Witness Whereof, each of the parties hereto has executed this Option
Agreement as of the day and year first written above.

  IBERIABANK Corporation

  by    /s/    Daryl G. Byrd

  Acadiana Bancshares, Inc.

  by    /s/    Gerald G. Reaux, Jr.

10